IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ELMER DAVENPORT,                         :   No. 33 EAP 2019
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court entered
                                         :   July 26, 2019 at 724 MD 2018.
             v.                          :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                   Appellee              :


                                  ORDER


PER CURIAM                                             DECIDED: May 19, 2020
    AND NOW, this 19th day of May, 2020, the Order of the Commonwealth Court is

AFFIRMED.